The opinion of the Court was drawn up by
Tenney J.
The defendants’ counsel attempt to sustain-their exceptions on two grounds. 1st. That on the dishonor of the bill drawn upon the treasurer of the defendants, no sufficient notice of that dishonor was given to them. The treasurer being the disbursing officer of the company, a legal demand on him for payment, and a refusal was notice to the defendants of the dishonor, sufficient to make them liable, as was decided in the case of the Commercial Bank against these defendants, ante p. 280.
2d. The other bill declared on was drawn on Nathaniel Dewey of New York on whom demand was made at its maturity, being Saturday, the 12th of October, 1839, and payment refused ; and as it appears by the notary’s certificate, notice of the dishonor was given to the agent of the defendants “ on the fourteenth day of October, being the Monday after said demand and refusal of payment, and by the first practicable mail thereafter.” It is contended, that the evidence of the time, when notice was sent, was incompetent, inasmuch as it was no part of the notary’s duty, to determine what was the first practicable mail. If a statement of the same fact in the same terms had been made by a witness on the stand, without objection, it would have been evidence. A witness may give testimony of a fact, though it may be the result arising from the existence of other facts, especially if it is in relation to those matters, concerning which he is supposed from his profession or business to possess peculiar knowledge. What is practicable may depend upon several facts and circumstances, *287but it does not therefore follow that a witness may not state, what in his judgment is or is not practicable. It does not appear, that the certificate of the notary in this case was objected to as incompetent evidence; and by the Rev. St. c. 44, ■§, 12, “ the protest of any foreign or inland bill, or promissory note, or order, duly certified by any notary public, under his hand and official seal, shall be legal evidence of the facts stated in such protest as to the same, and also as to the notice given to the drawer or indorser in any court of law. Statute of 1821, c. 101, $ 3 ; 16 Maine R. 246, and 259.

Exceptions overruled.